Cite as 2017 Ark. App. 324


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-16-636



                                                   Opinion Delivered: May   17, 2017
DANIELLE BLAIR
                                 APPELLANT APPEAL FROM THE GARLAND
                                           COUNTY CIRCUIT COURT
V.                                         [NO. 26DR-15-686]

RANDALL WILLIS                               HONORABLE LYNN WILLIAMS,
                                    APPELLEE JUDGE
                                                   AFFIRMED



                                  MIKE MURPHY, Judge

        Danielle Blair appeals from an order awarding retroactive child support to her ex-

 husband, Randall Willis, for 2002–2007. She argues that the trial court erred in (1) not

 treating Willis’s petition as a modification and (2) not denying the claim under equitable

 principles. We affirm.

        Danielle Blair and Randall Willis were married in June 1997 and divorced in

 December 2003. Two children were born of the marriage. A temporary order in August

 2003 awarded custody to Willis and reasonable visitation to Blair but made no mention of

 child support. The December divorce decree continued the custodial arrangement from the

 August order and was also silent as to child support.

        In October 2007, the parties petitioned jointly for clarification of visitation. The joint

 petition asserted that the parties had been exercising a week-to-week visitation schedule. It

 requested that each party be allowed to claim one child for income-tax purposes, and that
                                 Cite as 2017 Ark. App. 324

they both have equal access to medical, educational, and financial records. An order was

entered to that effect. The order also provided that the parents would split the cost of health-

and dental-insurance premiums for the children. The October 2007 order made no mention

of child support.

       In September 2015, and proceeding pro se, Blair filed a motion for change of custody

and child support. She alleged that one child had resided with her full time since May 2014,

and the other child had resided with her more than 50 percent of the time in 2014 and

2015. Willis did not dispute the living arrangements but did ask to equally split the costs of

supporting the children. He also asserted that Blair had not previously been helping pay for

things like school supplies, clothes, or orthodontics. He counterclaimed for back child

support for the period between the 2002 divorce decree and the October 2007 order.

       After testimony, the parties submitted posttrial statements of fact and conclusions of

law. The court accepted Willis’s proposed version, which awarded Willis $11,616 in

retroactive support and $1350 for half of the insurance premiums. This amount was offset

by an award to Blair for retroactive support from the date of the petition (September 9,

2015) through December 2015 for $2367. It awarded Blair $594 a month in child support

from Willis going forward.

       Blair now appeals, arguing solely that the trial court erred by imposing retroactive

support from 2002 to 2007.

       We review traditional equity cases de novo on the record, but we will not reverse a

finding of fact unless it is clearly erroneous. Kelly v. Kelly, 341 Ark. 596, 599, 19 S.W.3d 1,

3 (2000). We give due deference to the trial court’s superior position to determine the


                                               2
                                  Cite as 2017 Ark. App. 324

credibility of the witnesses and the weight to be accorded to their testimony. Id. As a rule,

when the amount of child support is at issue, we will not reverse absent an abuse of

discretion; but conclusions of law are given no deference on appeal. Id.

       Blair first argues that Willis’s petition for child support should be treated like a

modification; thus, any award for child support should be retroactive only to the filing date

of the pleading requesting it. Arkansas Code Annotated section 9-14-107(d)(Repl. 2015)

provides that “[a]ny modification of a child support order that is based on a change in gross

income of the noncustodial parent shall be effective as of the date of filing a motion for

increase or decrease in child support unless otherwise ordered by the court.” There is a

difference between modifying child support and setting child support, and until recently,

there was never any court-ordered child-support obligation to be modified. We decline to

accept Blair’s argument that this is a modification issue.

       Parents are continually under a legal and moral duty to support their minor children.

Fonken v. Fonken, 334 Ark. 637, 976 S.W.2d 952 (1998). In Fonken, our supreme court

affirmed a trial court award for retroactive child support to a young man who, upon reaching

the age of majority, had sued his father for the retroactive support. Id. Like here, there was

no order of any court requiring the noncustodial parent to support the minor child during

this period; but that, our supreme court reasoned, did not eliminate the obligation. Id.

Accordingly, it was not error for the trial court to award support from 2002 through 2007.

It appropriately used the support chart from 2002 to calculate the retroactive support, and

we find no error on this point.




                                               3
                                 Cite as 2017 Ark. App. 324

       Blair next argues that equitable principles barred Willis from seeking retroactive

support. Anticipating Willis’s position that she did not specifically plead or argue affirmative

defenses to the trial court, Blair asserts that we should review equitable defenses when they

are “raised by the facts and argument, regardless of whether the actual words like estoppel,

waiver, and laches are used.” She cites OCSE v. Goff, 96 Ark. App. 238, 240 S.W.3d 133

(2006), for this proposition, but Goff is inapplicable. In Goff, the Office of Child Support

Enforcement sought to enforce a child-support judgment, but the trial court ultimately

found that child support had been partially paid through nonconforming means (and thus

entitling the father to a credit). Id. OCSE argued this was inappropriate when the father had

never pled any affirmative defenses. Id. Our supreme court, however, determined that this

was not a case where the father had to plead or argue an equitable defense because the

judgment itself had been satisfied. Id. at 242–43, 240 S.W.3d at 137.

       Regardless, the April 12, 2016 order is silent no Blair’s “equitable defense” argument

and does not address any elements of waiver, estoppel, or laches. When a trial court does

not provide a ruling on an issue, it is an appellant’s responsibility to obtain a ruling to

preserve the issue for appeal. Meador v. Total Compliance Consultants, Inc., 2013 Ark. 22, at

5, 425 S.W.3d 718, 721. We will not review a matter on which the circuit court has not

ruled, and a ruling should not be presumed. Wilson v. Dardanelle Dist. of Yell Cty. Dist. Ct.,

375 Ark. 294, 300, 290 S.W.3d 1, 4 (2008).

       Affirmed.

       VIRDEN and WHITEAKER, JJ., agree.

       Cullen & Co., PLLC, by: Tim J. Cullen, for appellant.
       Legacy Law Group, by: Philip B. Montgomery and Brenda S. Simpson, for appellee.

                                               4